Rugg, C. J.
The plaintiff seeks to recover damages for personal injuries sustained by her while a pedestrian on a public way, through collision with an automobile operated by the principal defendant. The accident happened on a misty, rainy Sunday evening in March. The plaintiff, who was about sixty-one years old and a little deaf, was walking from her home to church. The evidence was conflicting. If that of the defendant be true, to the effect that the plaintiff stepped from the curb of the sidewalk on his right directly in front of the automobile, which, going at a moderate speed, was brought to a stop within six or eight feet, doubtless the plaintiff was negligent and the defendant was in the exercise of due care. But the plaintiff’s version of the incident, although somewhat confused, was that she was walking southerly on the left or east side of the street because the sidewalk was muddy; that she crossed diagonally to the west or right side of the street until within about a foot of the curb, when, perceiving that that sidewalk was muddy, she continued walking southerly in the street five or six steps when she was struck from behind, and that she thought there was an automobile about fifty feet away from her as she neared that curb. There was evidence that on the defendant’s automobile were strong headlights, which were lighted and in good condition. The defendant testified that if the plaintiff had crossed the street as she said she did, there was nothing to prevent his seeing her.
The plaintiff had a right to walk in the roadway in preference to the sidewalk under the circumstances here disclosed. While she does not appear to have exercised the highest caution in looking for automobiles, she did observe one, and whether her care in respect of it was that of the ordinarily prudent person was for the *474jury. Murphy v. Armstrong Transfer Co. 167 Mass. 199. Donovan v. Bernhard, 208 Mass. 181. Leonard v. Stevens, 213 Mass. 302. Lynch v. Fisk Rubber Co. 209 Mass. 16.
Whether the principal defendant was negligent in not sooner seeing the plaintiff and in not so operating his automobile with reference to the concurrent right of the plaintiff and himself to travel upon the public way as to avoid a collision, was for the jury. Ayers v. Ratshesky, 213 Mass. 589, 592. Rasmussen v. Whipple, 211 Mass. 546. Gray v. Batchelder, 208 Mass. 441. Huggon v. Whipple & Co. 214 Mass. 64. Griffin v. Taxi Service Co. 217 Mass. 293.

Exceptions sustained.